ORDER OF DEPORTA'
This matter cane on regularly for a hearing before this Court on April 16, 1986 at which time the Respondent was present with counsel, P.eynaldo Yana, and the government appeared through the Assistant Attorney General, Eric S. Smith. The relevant facts are undisputed and the parties agree that Respondent's entry permit has expired since prior to December 24, 1985; However, the Respondent filed an action against his employer and was permitted to remain within the CHMI in order to permit such action to be reduced to judgment. On December 24, 1935 the Commonwealth Court, through Chief Judge Hefner, entered a *532Judgment in favor of Respondent, among other Plaintiffs in that action and against their employer, Dexter Enterprises, Inc., in Civil Action lie. 85-95.
After the Judgment was entered', Respondent remained in the CtlHI without an entry permit and attempted to find another employment and an application for his new employment has been filed with the Division of Labor. .TJhile such application is still being processed, the Office of the Attorney General and the Office of. Immigration have filed a petition for deportation of the Respondent.
Respondent, through counsel, contends that.he should be given a reasonable period of time in which to find another employment in the CHMI in that he prevailed against his former, employer in the court action. The government contends that the Respondent has taken more than a reasonáble period, of time in which to find another employment. ’ At the same time, the government advises the Court that the Division of Labor has entertained applications for new employment of persons who have prevailed, in an action against a former employer. TUhere is no evidence or indication that the Office of Immigration condones or concedes to such practice. At the time of the'hearing, neither Petitioners nor the Respondent was able to provide the Court with a legal basis or statutory authority for the Respondent to remain in the C1TMI, without an entry permit, after the action against his employer had been reduced- to judgment.
The Court has carefully reviewed all the applicable statutes and regulations, that it can identify, which relate to *533this matter- including Public Law.3-105, the Immigration Control Act under Chapter 3 of Title 3, Division 4 of the Commonwealth Code, the ¿ton-resident Itorker1s Act under Chapter 4 of-Division 4, Title 3 of the Commonwealth Code and the- comprehensive emergency regulations contained in Volume 7 -No. 5 .of the Commonwealth Register, and the Court has not been able to find or identify any statute or regulation authorizing the-Respondent, or any person in a similar status, to remain within the- CEI-II fór any period of time, after his action has been reduced to judgment, in order to seek employment with another employer and attempt to acquire a work' permit and an entry permit in- connection therewith. Simpry put, this Court has no authority to allow Respondent to remain in the CNMI under the above facts. If the legislature finds that it will be in the best interest of the CHIJI to allow such persons to remain in order to seek new employment, proper legislation should be enacted. This Court will neither legislate, nor approve the actions of the Division of Labor which is not permitted by law, and does in fact violate 3 CMC §4301. Based on the above facts and the law,
IT IS HEREBY ORDERED that the Respondent is declared to be of a deportable status in that his presence in the Northern Mariana Islands is in violation of Section 17(e) of Public Law 3-105.
IT IS FURTHER. ORDERED that the Respondent is hereby deported and is ordered to depart the Northern Mariana Islands immediately and not later than Hay 3, 1986. Upon failure to depart as ordered herein, Respondent shall 'be arrested for *534deportation purposes.
Entered this day ox Ü. 1986.
Hatton G. Villago/iej^-Associate Judge/